GORTER, J.
This is a suit by Margaret M. Abromaitis against Theo. H. Dienor and Company to recover $148, which on April 29th, 1922, she gave to the defendant to convert into marks and deliver to her brother, who resided in Vorbalis, Poland. The money was sent to the defendants' representative at or near the place where the brother resided, but was not delivered to him. In November, 1922, the money was returned to Dienor and Company in Baltimore by their representative in Poland: in the meantime, the value of the mark had so declined that the 40,-000 purchased by the plaintiff were worth only a few dollars.
The testimony offered on behalf of the plaintiff was to the effect that her brother had neither received the money or in any way notified by the hank to which the money was soul, it was there for him; and that lie resided in the place and at the address given by the plaintiff to the defendant from April 29th, 1922, to November, 1922.
The evidence upon the part of the defendant was that the bank to which they had sent the money attempted to notify the brother at the place and address given, but as they got no response and he did not call for the money they were afraid to send the money to him.
My verdict is for the plaintiff because I accept as true the plaintiff's testimony and do not accept that of the defendant. I think that if the bank in Poland had notified the brother the money was there, he would certainly have gotten it; whereas, in the volume of business done by a bank of this kind in marks, it might very well have failed to give notice or deliver the money to the person to whom it was sent.